Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/ Restrictions
Applicant's election of group II: claims 1-9, 13-20, in the "Response to Election/ Restriction Filed" filed on 03/03/2021, withdrawal of non-elected claims are acknowledged. This office action considers claims 1-20, in “Claims - 03/03/2021”, pending for prosecution.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 1, 6-9, 13, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN106058015 – hereinafter Li – page numbers are from attached document) in view of Lin et al. (US 10158054 B1 – hereinafter Lin).
Re Claim 1) Li teaches a quantum dot light-emitting diode (LED) (see the entire document; Fig. 2 along with Fig. 5; specifically, pages 8-9, and as cited below), comprising:

    PNG
    media_image1.png
    327
    714
    media_image1.png
    Greyscale

Li Fig. 5
an LED support (62; Fig. 5; page 9), an LED chip (61).
But, Li as applied above does not expressly disclose a filling layer.
However, in the analogous art, Lin teaches a filling layer (13; Fig. 1B; C13 L10. Note: 13 fills groove 101 of Lin, therefore 13 is a filling layer).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the filling layer as taught by Lin into the structure of Li.
The ordinary artisan would have been motivated to integrate Lin into Li in the manner set forth above for, at least, this integration will provide encapsulation to protect the LED chip (see Lin C13, L10-11, also C3 L20).
The combination of Li and Lin further teaches:
Li 63), wherein:
the LED support comprises a chamber (Li recess bounded by 62 and 63);
the LED chip is arranged on a bottom surface of the chamber (Li’s 61 sits on bottom surface of the recess);
the filling layer covers the bottom surface of the chamber and the LED chip (top of Lin’s 13 cover’s bottom of Li’s recess and LED 61), and is engaged with walls of the chamber (Lin’s 13 engages with the sidewalls of Li’s recess); and
the quantum dot layer is arranged at an opening on a top surface of the chamber (Li’s 63 on top of the recess), a light incident side of the quantum dot layer abuts against a surface of the filling layer away from the bottom surface of the chamber (Li’s bottom surface of 63; Fig. 5; page 9), and a 
shortest distance h between the LED chip and the quantum dot layer meets h>0.03mm (“the minimum surface distance between the light emitting device 61 and the second quantum dot encapsulation layer 63 is greater than 3 mm” – Li page 9).
(Re Claim 6) the combination of Li and Lin teaches the quantum dot LED according to claim 1, further comprising a water-oxygen barrier layer attached to a light emitting side of the quantum dot layer (Li “a water and oxygen barrier layer (not shown in the figure) is encapsulated on the outer surface of quantum dot encapsulation layer 202” – page 4).
(Re Claim 7) the combination of Li and Lin teaches the quantum dot LED according to claim 6, wherein the water-oxygen barrier layer comprises a component made of at least one of Al2O3 and SiO2 (“the sealing member 55 is a water and oxygen barrier layer, the water and oxygen barrier layer can be a SiO2 film,” – Li page 8).
Re Claim 8) the combination of Li and Lin teaches the quantum dot LED according to claim 1, wherein the quantum dot layer contains a red quantum dot material and a green quantum dot material (Li Page 4 with reference to Fig. 1a and Fig. 1b).
(Re Claim 9) the combination of Li and Lin teaches the quantum dot LED according to claim 8, wherein the red quantum dot material and the green quantum dot material contained in the quantum dot layer are respectively located in different layers (Li page 6 under Detailed ways).

(Re Claim 13) Li teaches a quantum dot light-emitting diode (LED) (see the entire document; Fig. 2 along with Fig. 5; specifically, pages 8-9, and as cited below), comprising:
an LED support (62; Fig. 5; page 9), an LED chip (61).
But, Li as applied above does not expressly disclose a filling layer.
However, in the analogous art, Lin teaches a filling layer (13; Fig. 1B; C13 L10).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the filling layer as taught by Lin into the structure of Li.
The ordinary artisan would have been motivated to Lin into Li in the manner set forth above for, at least, this integration will provide encapsulation to protect the LED chip (see Lin C13, L10-11, also C3 L20).
The combination of Li and Lin further teaches:
a quantum dot layer (Li 63), wherein:
Li recess bounded by 62 and 63);
the LED chip is arranged on a bottom surface of the chamber (Li’s 61 sits on bottom surface of the recess);
the filling layer covers the bottom surface of the chamber and the LED chip, and is engaged with walls of the chamber (Lin’s 13 engages with the sidewalls of Li’s recess); and
the quantum dot layer is arranged at an opening on a top surface of the chamber (Li’s 63 on top of the recess), a light incident side of the quantum dot layer abuts against a surface of the filling layer away from the bottom surface of the chamber (Li’s bottom surface of 63), and 
a shortest distance h between the LED chip and the quantum dot layer meets h>0.03mm (“the minimum surface distance between the light emitting device 61 and the second quantum dot encapsulation layer 63 is greater than 3 mm” – Li page 9).
(Re Claim 18) the combination of Li and Lin teaches the quantum dot LED according to claim 1, further comprising a water-oxygen barrier layer attached to a light emitting side of the quantum dot layer (Li “a water and oxygen barrier layer (not shown in the figure) is encapsulated on the outer surface of quantum dot encapsulation layer 202” – page 4).
(Re Claim 19) the combination of Li and Lin teaches the quantum dot LED according to claim 6, wherein the water-oxygen barrier layer comprises a component made of at least one of Al2O3 and SiO2 (“the sealing member 55 is a water and oxygen barrier layer, the water and oxygen barrier layer can be a SiO2 film,” – Li page 8).
Re Claim 20) the combination of Li and Lin teaches the quantum dot LED according to claim 1, wherein the quantum dot layer contains a red quantum dot material and a green quantum dot material (Li Page 4 with reference to Fig. 1a and Fig. 1b).

Claims 2, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view Lin and in further view of  Chang et al. (US 20190094623 A1 – hereinafter Chang).
(Re Claim 2) the combination of Li and Lin teaches Claim 1 from which claim 2 depends.
But, the combination does not expressly disclose wherein the filling layer comprises a colloid layer, and the colloid layer is filled with a colloid mixture of fluorescent power and scattering particles
or
the filling layer comprises a colloid layer and a scattering layer, wherein the colloid layer is filled with a colloid mixture of fluorescent power, the scattering layer is composed of scattering particles, one side of the scattering layer abuts against the colloid layer, and the other side of the scattering layer abuts against the light incident side of the quantum dot layer.
	However, in an analogous art, Chang teaches an optical material layer 55 formed on a LED chip 51. 55 is formed of fluorescent material and scatter particles, and the base material (e.g. a transparent epoxy) that are mixed to form a mixture as claimed (Chang Fig. 6; [0043]).
13 of Lin with the optical layer 55 of Chang.
The ordinary artisan would have been motivated to replace Lin’s 13 with Chang’s optical layer 55 in the manner set forth above for, at least, this integration will provide a an optical layer that is capable of generating while light (fluorescent material  converts blue light into white light Chang [0029]) and scatter the light emitted by the LED chip to change the shape of the light output thereby achieving a uniform light mixture effect (Chang [0042]).
(Re Claim 4) the combination of Li, Lin and Chang teaches the quantum dot LED according to claim 2, wherein the colloid comprises at least one of epoxy resin and silica gel (Lin “epoxy resin” – C13 L21).

Claims 14, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view Lin and in further view of Chang.
(Re Claim 14) the combination of Li and Lin teaches Claim 13 from which claim 14 depends.
But, the combination does not expressly disclose wherein the filling layer comprises a colloid layer, and the colloid layer is filled with a colloid mixture of fluorescent power and scattering particles
or
the filling layer comprises a colloid layer and a scattering layer, wherein the colloid layer is filled with a colloid mixture of fluorescent power, the scattering layer is composed of 
	However, in an analogous art, Chang teaches an optical material layer 55 formed on a LED chip 51. 55 is formed of the fluorescent material and the scatter particles, and the base material (e.g. a transparent epoxy) that are mixed to form a mixture as claimed (Chang Fig. 6; [0043]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to replace the filling layer 13 of Lin with the optical layer 55 of Chang.
The ordinary artisan would have been motivated to replace Lin’s 13 with Chang’s optical layer 55 in the manner set forth above for, at least, this integration will provide a an optical layer that is capable of generating while light (fluorescent material  converts blue light into white light Chang [0029]) and scatter the light emitted by the LED chip to change the shape of the light output thereby achieving a uniform light mixture effect (Chang [0042]).
(Re Claim 16) the combination of Li, Lin and Chang teaches the quantum dot LED according to claim 2, wherein the colloid comprises at least one of epoxy resin and silica gel (Lin “epoxy resin” – C13 L21).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view Lin, Chang and in further view of Pickett et al. (US 20170125650 A1 – hereinafter Pickett).
Re Claim 3) the combination of Li, Lin and Chang teaches claim 2 from which claim 3 depends. Lin teaches red quantum dots (Lin C12 L18-19).
But, the combination does not expressly disclose the red quantum dot is made of nitride or KSF material.
It is well known in the art to make the red fluorescent quantum dot of KSF material as is also taught by Pickett ([0050] with respect to Fig. 9 – “red-emitting KSF phosphor”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the making of the red fluorescent quantum dot of well-known KSF material as taught by Pickett into the combination of Li, Lin and Chang.
The ordinary artisan would have been motivated to integrate Pickett into Li, Lin and Chang in the manner set forth above for, at least, this integration will enable one skilled in the art to make a quantum dot LED with a fluorescent quantum dot made of KSF material since combining quantum dots with KSF provides a broad color gamut (see Pickett [0009]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Li, Lin and Chang in view of Park et al. (US 20180275461 A1 – hereinafter Park).
(Re Claim 5) the combination of Li, Lin and Chang teaches claim 2 from which claim 5 depends.
But, the combination does not expressly disclose wherein the scattering particles comprise at least one of Si02, CaC03, Ti02, BaS04, and glass microbeads.
Park (“The scattering particles may be particles of TiO2 or the like” – Park [0070]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the making of quantum dot scattering particles from TiO2 as is taught by Park into the combination of Li, Lin and Chang.
The ordinary artisan would have been motivated to integrate Park into Li, Lin and Chang in the manner set forth above for, at least, this integration will enable one skilled in the art to make a quantum dot scattering particles from a well-known material TiO2 since the scattering particles like TiO2 helps to change the travelling direction of light (see Park – [0112]).

Claim 15 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Lin, Chang and in further view of Pickett.
(Re Claim 15) the combination of Li, Lin and Chang teaches claim 14 from which claim 15 depends. Lin teaches red quantum dots (Lin C12 L18-19).
But, the combination does not expressly disclose the red quantum dot is made of nitride or KSF material.
It is well known in the art to make the red fluorescent quantum dot of KSF material as is also taught by Pickett ([0050] with respect to Fig. 9 – “red-emitting KSF phosphor”).
Pickett into the combination of Li, Lin and Chang.
The ordinary artisan would have been motivated to integrate Pickett into Li, Lin and Chang in the manner set forth above for, at least, this integration will enable one skilled in the art to make a quantum dot LED with a fluorescent quantum dot made of KSF material since combining quantum dots with KSF provides a broad color gamut (see Pickett [0009]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view Lin, Chang in view of Park et al. (US 20180275461 A1 – hereinafter Park).
(Re Claim 17) the combination of Li, Lin and Chang teaches claim 14 from which claim 17 depends.
But, the combination does not expressly disclose wherein the scattering particles comprise at least one of Si02, CaC03, Ti02, BaS04, and glass microbeads.
However, it is well-known in the art to make quantum dot scattering particles from a wide range of materials including TiO2 as is taught by Park (“The scattering particles may be particles of TiO2 or the like” – Park [0070]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the making of quantum dot scattering particles from TiO2 as is taught by Park into the combination of Li, Lin and Chang.
Park into Li, Lin and Chang in the manner set forth above for, at least, this integration will enable one skilled in the art to make a quantum dot scattering particles from a well-known material TiO2 since the scattering particles like TiO2 helps to change the travelling direction of light (see Park – [0112]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
       Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898

/JULIO J MALDONADO/Supervisory Patent Examiner, Art Unit 2898